DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 ,6,13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung et al. (USPN 2015/0229341-cited by the Applicant).
Regarding claim 1, Fung et al. discloses a biosensor configured for integration in a vehicle, comprising: a photoplethysmography (PPG) circuit configured to emit light at a plurality of wavelengths directed at skin tissue of an occupant of the vehicle and obtain a plurality of spectral responses around the plurality of wavelengths of light([0004], [0028], [0031], [0041]); and a processing circuit configured to: determine biosensor data of the occupant of the vehicle using one or more of the plurality of spectral responses ([0004], [0028], [0031], [0041]), wherein the biosensor data includes: a heart rate ([0004], [0028], [0031], [0041]), an oxygen saturation level ([0004], [0028], [0031], [0041]), and a measurement level of an additional substance in blood flow (([0004], [0028], [0031], [0041]); generate a health message for transmission to a vehicle control system including the biosensor data of the occupant of the vehicle [0019], [0020], [0024]); and wherein a first wavelength of the plurality of wavelengths has a high absorption coefficient for an indicator of the additional substance in blood flow and wherein a second wavelength of the plurality of wavelengths has a low absorption coefficient for the indicator of the additional substance in blood flow ([0041]).
Regarding claim 2, Fung et al. discloses the processing circuit is further configured to: compare the biosensor data to one or more predetermined thresholds ([0031], [0041], [0060]); determine the biosensor data compares unfavorably to at least one of the predetermined thresholds ([0031], [0041], [0060]); and generate the health message including an alert for transmission to the vehicle control system ([0031], [0041], [0060]).
Regarding claim 3, Fung et al. discloses the vehicle control system is configured to generate an audible or visible alert to the occupant of the vehicle in response to the alert in the health message ([0031], [0041], [0060]).
Regarding claim 6, Fung et al. discloses the measurement level of the additional blood substance includes a concentration level of one or more hemoglobin compounds in blood flow ([0004], [0028], [0031], [0041]).
Regarding claim 13, Fung et al. discloses the vehicle control system is configured to control one or more systems of the vehicle in response to the health message, wherein the one or more systems of the vehicle includes: engine system, navigation system, braking system, central processing, climate system and display ([0089]-[0091]).
Regarding claim 14, Fung et al. discloses the vehicle control system is configured to generate one or more graphical user interfaces (GUI) on a vehicular display including the biosensor data ([0089]-[0091]).
Regarding claim 15, Fung et al. discloses the vehicle control system is configured to generate GUI commands on the display for controlling operation of the biosensor ([0089]-[0091]).
Regarding claim 16, Fung et al. discloses the biosensor further includes one or more finger sensors integrated in the vehicle ([0053]-[0056]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (USPN 2015/0119654-previously cited) in view of Kollias et al. (USPN 2002/0091324).
Regarding claims 17-18, Martin et al. discloses a biosensor configured for integration in a vehicle, comprising: a photoplethysmography (PPG) circuit configured to emit light at a plurality of wavelengths directed at skin of the occupant of the vehicle and obtain a plurality of spectral responses at each of the plurality of wavelengths of light reflected from the skin ([0053]-[0056]); a processing circuit configured to: process the plurality of spectral responses at the plurality of wavelengths ([0053]-[0056]); and determine a heart rate ([0064]) and a level of vasodilation ([0073]), wherein the level of vasodilation includes a measurement of a localized change in width of a vessel ([0073]). Martin et al. fails to explicitly disclose that the plurality of wavelengths includes a wavelength in the ultraviolet (UV) range and the plurality of spectral responses includes a spectral response for the wavelength in the UV range. Kollias et al. discloses a noninvasive glucose monitoring device including a light source configured to emit light in ultraviolet range and ultraviolet detector to detect the emitted UV light ([0031]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, before the effective filing date of the claimed invention (AIA ), to incorporate the teaching of emitting light in UV range as taught by Kollias et al. into the device of Martin et al., since such modification would provide spectral response in UV range, in order to obtain additional physiological parameters. 
Regarding claim 19, the combination of Martin et al. and Kollias et al. discloses the processing circuit is further configured to determine the level of vasodilation by: determining a change in intensity from one or more spectral responses of the plurality of spectral responses due to blood flow (Martin et al. [0073]-[0074]); and determining the level of vasodilation using the change in intensity (Martin et al.[0073]-[0074]).
Regarding claim 20, the combination of Martin et al. and Kollias et al. discloses the processing circuit is further configured to determine the level of vasodilation by: determining a change in intensity from one or more spectral responses of the plurality of spectral responses due to the change in the width of the vessel in response to muscle relaxation or constriction of the vessel during vasodilation ([0073]-[0074]); and mapping the determined change in intensity to a measurement of the width of the vessel during vasodilation ([0073]-[0074]).
Regarding claim 22, the combination of Martin et al. and Kollias et al. discloses the biosensor data further includes an additional blood substance ([0054], “blood oxygen content”, Kollias et al. [0031] tryptophan).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. as applied to claim 1 above, and further in view of Martin et al..
Regarding claim 8, Fung et al. fails to disclose determining level of vasodilation. Martin et al. discloses the processing circuit is further configured to: determine a level of vasodilation using the one or more of the plurality of spectral responses of the occupant of the vehicle ([0073]-[0074]); and generate the health message for transmission to a vehicle control system including the level of vasodilation of the occupant of the vehicle ([0073]-[0074], [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art at the
time the invention was made before the effective filing date of the claimed invention
(AIA ) to have modified the vehicle of Fung et al. to include the teaching of determining level of vasodilation as taught by Martin et al., with a reasonable expectation of success, because the prior art teaches obtaining various physiological parameters of the driver, as taught by Fung et al., and since obtaining level of vasodilation of the driver would have been known in the art, as taught by Martin et al.. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Fung et al. fails to disclose determine the level of vasodilation by: determining a change in intensity from one or more spectral responses of the plurality of spectral responses due to blood flow; and determining the level of vasodilation using the change in intensity. Martin et al. discloses determine the level of vasodilation by: determining a change in intensity from one or more spectral responses of the plurality of spectral responses due to blood flow; and determining the level of vasodilation using the change in intensity (Martin et al. [0073]-[0074]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to have modified the vehicle of Fung et al. to include the teaching of determining level of vasodilation as taught by Martin et al., with a reasonable expectation of success, because the prior art teaches obtaining various physiological parameters of the driver, as taught by Fung et al., and since obtaining level of vasodilation of the driver would have been known in the art, as taught by Martin et al.. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,6, 8-9,13-22  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,744,261. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well. 
Claims 1-3,6, 8-9,13-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,231,674. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Claims 1-3,6, 8-9,13-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,932,727. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the Patent. As, such, any invention meeting the limitations of the claims of the Patent would necessarily meet those of the instant application as well.
Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive. Applicant argues that Fung nor Murata discloses or suggests measuring such indicators (indicator of the additional substance in blood flow where the additional substance is blood alcohol) using a first wavelength with a high absorption coefficient for the indicator and a second wavelength with a low absorption coefficient for the indicator. In response, Examiner maintains that Fung et al. discloses “the optical sensors 202 can measure the pulsation change in the driver's blood volume with respect to oxygen saturation as more blood will absorb a higher amount of light, and less blood will absorb a lesser amount of light” ([0041]). Therefore, Fung et al. discloses the newly added limitation of claim 1. Furthermore, it is noted Murata is a prior art reference and “blood alcohol” was not claimed. Therefore, portion of Applicant’s arguments are not relevant to this application. Applicant argues that Martin fails to disclose is silent on the use or efficacy of light in the UV range for measuring vasodilation. In response, the rejection was modified in view of Kollias et al. in order to incorporate the newly added limitation. It is noted that claim 17 does not require use of UV light for measuring vasodilation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARJAN FARDANESH/Primary Examiner, Art Unit 3791